Exhibit 10.1 TEMPORARY WAIVER THIS TEMPORARY WAIVER AGREEMENT (the " Agreement ") dated as of October 9, 2015, among NORTHWEST PIPE COMPANY, an Oregon corporation (the " Borrower "), the Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (the " Administrative Agent "). W I T N E S S E T H WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to that certain Second Amended and Restated Credit Agreement dated as of October 24, 2012 (as previously amended or modified, the " Credit Agreement "); WHEREAS, the Borrower acknowledges that it has failed to comply with Section s 6.17(a) and 6.17(b) of the Credit Agreement with respect to the fiscal quarter ending September 30, 2015 (the " Specified Default s "); WHEREAS, the Borrower has requested that the Administrative Agent and the Lenders forbear from exercising their rights and remedies under the Credit Agreement and the other Loan Documents arising as a result of the occurrence of the Specified Defaults; NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1. Definitions . Unless the context otherwise requires, capitalized terms used but not otherwise defined herein shall have the meanings assigned in the Credit Agreement. 2.
